United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1873
                                   ___________

United States of America,              *
                                       *
            Plaintiff – Appellee,      *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Northern District of Iowa.
Tyris Easley,                          *
                                       * [PUBLISHED]
            Defendant – Appellant.     *
                                  ___________

                             Submitted: February 9, 2009
                                Filed: February 19, 2009
                                 ___________

Before BYE, JOHN R. GIBSON, and GRUENDER, Circuit Judges.
                             ___________

PER CURIAM.

       Tyris Easley pleaded guilty to being a felon in possession of ammunition in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). At sentencing, the district court1
applied a four-level enhancement under the U.S. Sentencing Guidelines Manual
("U.S.S.G.") § 2K2.1(b)(6) for possession of a firearm in connection with another
felony offense, and sentenced him to 70 months imprisonment followed by three years
of supervised release. On appeal, Easley asserts the enhancement is erroneous



      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
because it is based on a prior conviction unconnected to the instant offense. We
affirm.

                                          I

      In 2005, Easley was convicted in state court of possession of a controlled
substance with intent to deliver while in possession of a firearm and carrying a
weapon (the "2005 conviction"), and received a suspended sentence.

      In 2006, when Easley was arrested by state authorities for sale and manufacture
of a controlled substance, a consent search of his apartment revealed a gun box
containing a loaded .25 caliber handgun clip and a box of .25 caliber ammunition.
The gun box and ammunition were linked by serial number to the firearm that served
the basis of his 2005 conviction.

       Easley pleaded guilty to one charge of being a felon in possession of
ammunition in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The presentence
report determined an advisory guidelines range of 51-63 months. The government
objected, arguing Easley should be assessed a four-level enhancement under U.S.S.G.
§ 2K2.1(b)(6) for possession of a firearm in connection with his 2005 conviction. The
district court agreed Easley should be assessed a four-level enhancement, which raised
the advisory guidelines range to 70-87 months, and sentenced Easley to 70 months
imprisonment followed by three years of supervised release. This appeal followed.

                                          II

      We review a district court's interpretation and application of the sentencing
guidelines de novo. United States v. Zastrow, 534 F.3d 854, 856 (8th Cir. 2008).




                                         -2-
       Easley's appeal is foreclosed by United States v. Davis, 360 F.3d 901 (8th Cir.
2004). In Davis, we held a § 2K2.1(b)(5) enhancement, now renumbered as
§ 2K2.1(b)(6), see U.S.S.G. App. C, amend. 691, does not require the firearm used in
another felony offense to be the same firearm as that serving the basis of the felon in
possession offense, and applies even if the prior felony offense is temporally and
spatially distinct from the instant offense. 360 F.3d at 902-04. Easley seeks to
distinguish Davis on the grounds that he was not a felon at the time of his 2005
conviction, whereas Davis possessed the enhancement firearm after completing a
federal prison term for bank robbery. This distinction, however, is unavailing. Section
2K2.1(b)(6) does not require a defendant to be a felon at the time of his possession of
a firearm in connection with another felony offense in order for the four-level
enhancement to apply. U.S.S.G. § 2K2.1(b)(6) ("If the defendant used or possessed
any firearm or ammunition in connection with another felony offense . . ., increase by
4 levels.").

                                          III

      We affirm Easley's sentence.
                     _______________________________




                                         -3-